DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 20 being independent. Claims 1-4, 6, 11-15, and 20 have been amended.
Information Disclosure Statement
The information disclosure statement filed 16 December 2021 has been considered by the Examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 24 February 2022, with respect to the objection to the drawings, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 10, filed 24 February 2022, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 10, filed 24 February 2022, with respect to the 35 U.S.C. 101 rejection of claim 20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of claim 20 has been withdrawn. 
Applicant’s arguments, see pages 10-14, filed 24 February 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. According, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 10-14, filed 24 February 2022, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-6, 11-15, and 20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. Given the amendments to the independent claims and corresponding disclosure, a person of ordinary skill in the art at the time of the effective filing date of the invention would have understood the disclosure to provide adequate support for the claimed invention. For instance, paragraph 51 of applicant’s disclosure sets forth that “examples of the present disclosure may be implemented using other GPU architectures, and components described above may be used for applications other than ray-tracing.” Paragraph 73 sets forth that “it should be understood that the method 500 may also be implemented for other applications in which function calls are made by threads in a thread-group.” According, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-6, 11-15, and 20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest each and every limitation as set forth in claims 1, 11, and 20. For instance, with respect to claim 1, the prior art of record does not teach or reasonably suggest at least “processing all threads belonging to a thread-group to collect all function call indicators over all call instances and over all the threads, wherein each respective thread comprises a respective set of function call indicators, each function call indicator being associated with a corresponding call instance within the respective thread; reordering the function call indicators within each respective thread, to coalesce identical function call indicators from different threads of the thread-group to a common set of one or more call instances, and wherein non-identical function call indicators are prohibited from being reordered to a same call instance such that, when all the threads in the thread-group are executed together, each call instance executes only one function across all the threads; and executing function calls across all the threads of the thread-group, according to the reordered and coalesced function call indicators.” Claims 11 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613